United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20339
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TOMAS BARRIOS GUZMAN, also known as Tigre,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 4:05-CR-433-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Tomas Barrios Guzman appeals the sentence he received

following his guilty-plea conviction for conspiring to transport

illegal aliens for commercial advantage and private financial

gain.    He asserts that the district court erred in failing to

give him a three-level reduction for acceptance of

responsibility, in light of his timely admission of the elements

of the offense and his apologies for his conduct.

     We have reviewed the record and the briefs of the parties

and conclude that the district court did not clearly err in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-20339
                                 -2-

denying the reduction.    See United States v. Angeles-Mendoza,

407 F.3d 742, 753 (5th Cir. 2005).   “The entry of a guilty plea

does not entitle a defendant to a reduction as a matter of

right.”    United States v. Flucas, 99 F.3d 177, 180 (5th Cir.

1996).    Guzman’s statements at sentencing did not show “sincere

contrition on [his] behalf” for the wrongness of his conduct.

United States v. Nguyen, 190 F.3d 656, 658 (5th Cir. 1999)

(internal quotation marks and citation omitted).   Because Guzman

has not shown clear error, we need not address the Government’s

contention that our review should be limited to the plain error

standard.

     The judgment of the district court is AFFIRMED.